DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,655,211 to Maus.
In Reference to Claim 1
Maus, see annotated Fig. 2 below discloses:
[AltContent: textbox (A)][AltContent: textbox (A)][AltContent: textbox (A)][AltContent: textbox (A)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    678
    661
    media_image1.png
    Greyscale

	A heating device for an exhaust gas purification member (see 10 in Fig.1), the heating device comprising: 
	a heating element 10 having a central area 18 and a peripheral edge 48 surrounding the central area; 
	the heating element 10 having a series of slots (13,14) the series of slots defining an S-shaped path (17) through the heating element; 
	the series of slots delimiting a series of longitudinal branches (29) in the heating element, connected to each other by elbows (A) and transversely offset from each other, see Fig.1; 
	Maus discloses a central area 18 and peripheral edge 48  which would have  different electrical resistance . In col. 3, 41-67 of Maus the heating element having different specific electrical resistances and being selected from a mixture of metal and 
	the central area 28 being made of a first electrically conductive material (first composition), permeable to exhaust gases and having a first relative density; 
	the elbows being located in the peripheral edge, the elbows being made of a second electrically conductive material (second composition) 

Maus is silent and does not explicitly disclose: 
	“having a second relative density greater than the first relative density”
Maus however does disclose a peripheral edge 48 having a lower electrical resistance that the central area 18. The resulting  is achieved by the amount of metallic mixture composition being greater in the peripheral edge.
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to recognize that the density of the second composition mixture would be greater since this will result a second relative density is greater than the first relative density.
In Reference to Claim 2
Maus, discloses:		
	First (26) and second (25) electrical supply members are connected to first and second sections of the peripheral edge made of the second electrically conductive material.  
In Reference to Claim 3
Maus discloses:

In Reference to Claim 4
Maus, discloses:
	The elbows (A) are entirely made of the second electrically conductive material.  
In Reference to Claim 5
Maus, discloses:
	The peripheral edge is divided into a first edge (23) and a second edge (24), each slot opening at the first edge or at the second edge through a proximal end and having a closed distal end located in the peripheral edge.
In Reference to Claim 6
Maus, discloses:
	The first electrically conductive material is a foam of a metallic material, having a first pore volume concentration, see col. 3 line 41-68. 
In Reference to Claim 7
Maus, discloses:
	The second electrically conductive material comprises the metallic material and has a second pore volume concentration less than the first pore volume concentration, as shown in Fig.2 the first pore volume in area 28 and 48.  
In Reference to Claim 10-13
	Claims 10-13 are considered product by process claims, which are limited by and defined by the process, determination of patentability is based on the product itself, as such the product discloses in claim 1 by Maus.


Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over US 5,655,211 to Maus as applied to claim 1 above, and further in view of US 2010/0108657 to Konieczny et al. (Konieczny).

In Reference to Claim 8
Maus, discloses:
	An exhaust gas purification device, comprising: an exhaust gas purification member 10 (catalytically active component) placed in the outer casing; the heating device according to claim 1, the heating element 10 being arranged in the outer casing.  
Maus is silent on having an outer casing. 
Konieczy, see Fig.1, discloses a heating element with a casing 21 which holds the heating element 19.
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include a casing 21 to hold a heating element 10, combine the teachings of Konieczy with Maus, since this would enable the practitioner of the primary reference to practice the advantage of housing the heating element of Maus.
In Reference to Claim 9
Maus, discloses:
	An exhaust line comprising the exhaust gas purification device according to claim 8.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/Primary Examiner, Art Unit 3746